Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 1o0f10. PagelD #: 729

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO TD

EASTERN DIVISION NORTHERN ARETRICT coy

UNITED STATES OF AMERICA, CASE NO. 4:19-CR-056

Plaintiff, JUDGE BENITA Y. PEARSON
v.
RYAN P. SHERIDAN,

Defendant. AGREEMENT — RE: FORFEITURE

‘ .

The United States Attorney’s Office for the Northern District of Ohio (“USAO”), by and
through its undersigned attorney, and the defendant, RYAN P. SHERIDAN (“Defendant”), agree
as follows:

le Defendant agrees to the forfeiture of the following properties to the United States:

a.) $2,244,772.28 seized pursuant to the execution of a federal seizure warrant on
October 18, 2017, from Huntington National Bank Account Number ******3545, in the name of
Sheridan Enterprises, LLC (authorized signer: RYAN SHERIDAN).

b.) $390,066.00 in U.S. Currency seized pursuant to the execution of a federal search
warrant on October 18, 2017, at the residence of RYAN SHERIDAN.

e.) 2016 Cadillac Escalade ESV, VIN: 1GYS4JKJ8GR403801, seized pursuant to the
execution of a federal seizure warrant on January 10, 2018, at the residence of RYAN

SHERIDAN. The vehicle is titled to Braking Point Recovery Center, LLC.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 2 of 10. PagelD #: 730

d.) 1981 DeLorean DMC Gullwing (“Back to the Future” vehicle), Vehicle ID
Number: SCEDT26T1BD006297, seized pursuant to the execution of a federal seizure warrant
on January 10, 2018. The vehicle is titled to Sheridan’s Cool Cars, LLC.

e.) 1959 Cadillac Hearse (“Ghostbusters vehicle”), VIN: 59Z023268, seized pursuant
to the execution of a federal seizure warrant on January 10, 2018, at the residence of RYAN
SHERIDAN. The vehicle titled to RYAN P. SHERIDAN.

f.) 1995 Chevrolet Caprice Classic Wagon (“Batmobile”), Vehicle ID Number:
1G1BL82P4SR124711, seized pursuant to the execution of a federal seizure warrant on January
10, 2018. The vehicle is titled to RYAN P. SHERIDAN.

g.) 2015 Chevrolet Silverado 2500, VIN: 1GC2KVEG7FZ533179, seized pursuant to
the execution of a federal seizure warrant on January 10, 2018. RYAN P. SHERIDAN
purchased the vehicle on or about October 18, 2016, and it is titled to Braking Point Leasing,
LLC.

h.) Contents of LPL Financial Account 68**-****, RYAN SHERIDAN is the sole
account holder on the account. A federal seizure warrant was executed against the account on
February 2, 2018. As of August 31, 2019, the balance of the account was $319,364.92.

i.) The real property located at 41079 Spring Hill Drive, Leetonia, Columbiana
County, Ohio; Parcel Numbers: 16-01867.028 and 16-01867.009. RYAN P. SHERIDAN
purchased the property on or about September 22, 2016, and it is titled to 41079 Spring Hill
Drive, LLC.

J.) 2016 Cadillac CTS, VIN: 1G6A Y5SX9G0100440. RYAN SHERIDAN

purchased the vehicle on or about June 26, 2017, and it is titled to Braking Point Leasing, LLC.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 3 of 10. PagelD #: 731

k.) The real property located at 448 Marshall Road, Girard, Trumbull County, Ohio;
Permanent Parcel Nos. 26-058775, 14-247100, 14-505036, and 14-505035. RYAN P.
SHERIDAN purchased the property on or about May 26, 2016, and it is titled to RYAN
SHERIDAN.

1.) The 50% ownership interest of Sheridan Enterprises, LLC/RYAN P. SHERIDAN
in C & S Land Holdings, LLC - and the 50% ownership interest of Sheridan Enterprises,
LLC/RYAN P. SHERIDAN in the commercial real property located at 25 N. Canfield Niles
Road, Youngstown, Ohio (Parcel Number: 48-029-0-028.00-0). The property is titled to C & S
Land Holdings, LLC.

m.) 2015 Chevrolet Suburban 1500, VIN: 1GNSKJ KC2FR642960. RYAN P.
SHERIDAN purchased the vehicle on or about August 19, 2016, and it is titled to Breaking Point
Recovery Center LLC.

2. Defendant further agrees:

a.) The $2,244,772.28 seized from Huntington National Bank Account Number
*##***3545 is subject to forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it constitutes — or was
derived, directly or indirectly, from - gross proceeds traceable to the commission of the offenses
charged in Count 1 (Conspiracy to Commit Health Care Fraud) and Counts 2-8 (Health Care
Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as it was involved in the offenses (money
laundering) charged in Counts 51, 53, 54, and 55 of the Indictment, or is traceable to such
property.

b.) The $390,066.00 in U.S. Currency seized on October 18, 2017, is subject to
forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it constitutes gross proceeds traceable to the

commission of the offenses charged in Count 1 (Conspiracy to Commit Health Care Fraud) and
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 4 of 10. PagelD #: 732

Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as it was involved in the
offenses (money laundering) charged in Counts 37, 46, 59, and 60 of the Indictment, or is
traceable to such property.

c.) The 2016 Cadillac Escalade ESV, VIN: 1GYS4JKJ8GR403801, is subject to
forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses charged in Count 1 (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 35 of the Indictment, or is
traceable to such property.

d.) The 1981 DeLorean DMC Gullwing (“Back to the Future” vehicle), Vehicle ID
Number: SCEDT26T1BD006297, is subject to forfeiture: (1) under 18 U.S.C. § 982(a)(7) as it
was derived, directly or indirectly, from gross proceeds traceable to the commission of the
offenses charged in Count 1 (Conspiracy to Commit Health Care Fraud) and Counts 2-8 (Health
Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as it was involved in the offense (money
laundering) charged in Count 36 of the Indictment, or is traceable to such property.

e.) The 1959 Cadillac Hearse (“Ghostbusters vehicle”), VIN: 59Z023268, is subject
to forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses charged in Count 1 (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 45 of the Indictment, or is

traceable to such property.
f.) The 1995 Chevrolet Caprice Classic Wagon (“Batmobile”), Vehicle ID Number:

1G1BL82P4SR124711, is subject to forfeiture: (1) under 18 U.S.C. § 982(a)(7) as it was derived,
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 5 of 10. PagelD #: 733

directly or indirectly, from gross proceeds traceable to the commission of the offenses charged in
Count 1 (Conspiracy to Commit Health Care Fraud) and Counts 2-8 (Health Care Fraud); and,
(ii) under 18 U.S.C. § 982(a)(1) as it was involved in the offense (money laundering) charged in
Count 40 of the Indictment, or is traceable to such property. |

g.) The 2015 Chevrolet Silverado 2500, VIN: 1GC2KVEG7FZ533179, is subject to
forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses charged in Count 1 (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 47 of the Indictment, or is
traceable to such property.

h.) The Contents ($319,364.92 as of August 31, 2019) of LPL Financial Account
68**-**** are subject to forfeiture: (i) under 18 U.S.C. § 982(a)(7) as they constitute - or were
derived, directly or indirectly, from ~ gross proceeds traceable to the commission of the offenses
charged in Count 1 (Conspiracy to Commit Health Care Fraud) and Counts 2-8 (Health Care
Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as they were involved in the offense (money
laundering) charged in Count 41 of the Indictment, or are traceable to such property.

i.) The real property located at 41079 Spring Hill Drive, Leetonia, Columbiana
County, Ohio; Parcel Nos.: 16-01867.028 and 16-01867.009, is subject to forfeiture: (i) under 18
U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross proceeds traceable to the
commission of the offenses charged in Count 1 (Conspiracy to Commit Health Care Fraud) and
Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as it was involved in the
offenses (money laundering) charged in Counts 42 and 58 of the Indictment, or is traceable to

such property.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 6 of 10. PagelD #: 734

jd) The 2016 Cadillac CTS, Vehicle ID Number: 1G6AY5SX9G0100440, is subject
to forfeiture: (1) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
' proceeds traceable to the commission of the offenses charged in Count | (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 57 of the Indictment, or is
traceable to such property.

k.) The real property located at 448 Marshall Road, Girard, Trumbull County, Ohio;
Permanent Parcel] Nos. 26-058775, 14-247100, 14-505036, and 14-505035, is subject to
forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses charged in Count 1 (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 34 of the Indictment, or is

traceable to such property.

1.) The 50% ownership interest of Sheridan Enterprises, LLC/RYAN P. SHERIDAN
in C & S Land Holdings, LLC - and the 50% ownership interest of Sheridan Enterprises,
LLC/RYAN P. SHERIDAN in the commercial real property located at 25 N. Canfield Niles
Road, Youngstown, Ohio (Parcel No.: 48-029-0-028.00-0) — is subject to forfeiture: (1) under 18
_USS.C. § 982(a)(7) as it was derived, directly or indirectly, from gross proceeds traceable to the
commission of the offenses charged in Count 1 (Conspiracy to Commit Health Care Fraud) and
Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as it was involved in the
offense (money laundering) charged in Count 48 of the Indictment, or is traceable to such

property.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 7 of 10. PagelD #: 735

m.) The 2015 Chevrolet Suburban 1500, VIN: IGNSKJKC2FR642960, is subject to
forfeiture: (i) under 18 U.S.C. § 982(a)(7) as it was derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses charged in Count 1 (Conspiracy to Commit
Health Care Fraud) and Counts 2-8 (Health Care Fraud); and, (ii) under 18 U.S.C. § 982(a)(1) as
it was involved in the offense (money laundering) charged in Count 38 of the Indictment, or is
traceable to such property.

3, Defendant states that he has an ownership interest in each of the above-described
properties, and that he will take whatever steps are necessary to effectuate the forfeiture of the
properties to the United States; including, but not limited to, the execution of whatever
agreements, stipulations, and/or other documents that are necessary to effectuate the forfeiture.
In this regard, Defendant states:

a.) Defendant is an authorized representative of Sheridan Enterprises, LLC. In this
capacity as an authorized representative, and on behalf of Sheridan Enterprises, LLC, Defendant
states the following: Under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1), Sheridan
Enterprises, LLC, consents to the forfeiture of — and will not contest the forfeiture action against
- the following properties: (i) the $2,244,772.28 seized from Huntington National Bank Account
Number ******3545, in the name of Sheridan Enterprises, LLC (authorized signer: RYAN
SHERIDAN); and, (ii) the 50% ownership interest of Sheridan Enterprises, LLC/RYAN P.
SHERIDAN in C & S Land Holdings, LLC - and the 50% ownership interest of Sheridan
Enterprises, LLC/RYAN P. SHERIDAN in the commercial real property located at 25 N.
Canfield Niles Road, Youngstown, Ohio (Parcel Number: 48-029-0-028.00-0).

b.) Defendant is an authorized representative of Braking Point Recovery Center,

LLC. In this capacity as an authorized representative, and on behalf of Braking Point Recovery
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 8 of 10. PagelD #: 736

Center, LLC, Defendant states the following: Under 18 U.S.C. Section 982(a)(7) and 18 U.S.C.
Section 982(a)(1), Braking Point Recovery Center, LLC., consents to the forfeiture of — and will
not contest the forfeiture action against - the following properties: (i) the 2016 Cadillac Escalade
ESV, VIN: 1GYS4JKJ8GR403801; and, (11) the 2015 Chevrolet Suburban 1500, Vehicle ID
Number: 1GNSKJKC2FR642960.

c.) Defendant is an authorized representative of Sheridan’s Cool Cars, LLC. In this
capacity as an authorized representative, and on behalf of Sheridan’s Cool Cars, LLC, Defendant
states the following: Under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1), Sheridan’s Cool
Cars, LLC, consents to the forfeiture of — and will not contest the forfeiture action against - the
following property: the 1981 DeLorean DMC Gullwing (“Back to the Future” vehicle), Vehicle
ID Number: SCEDT26T1BD006297. |

d.) Defendant is an authorized representative of Braking Point Leasing, LLC. In this
capacity as an authorized representative, and on behalf of Braking Point Leasing, LLC,
Defendant states the following: Under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1), Braking
Point Leasing, LLC, consents to the forfeiture of — and will not contest the forfeiture action
against - the following properties: (i) the 2015 Chevrolet Silverado.2500, Vehicle ID Number:
1GC2KVEG7FZ533179; and, (ii) the 2016 Cadillac CTS, VIN: 1G6AY5SX9G0100440.

e.) Defendant is an authorized representative of 41079 Spring Hill Drive, LLC. In
this capacity as an authorized representative, and on behalf of 41079 Spring Hill Drive, LLC,
Defendant states the following: Under 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 982(a)(1), 41079
Spring Hill Drive, LLC, consents to the forfeiture of — and will not contest the forfeiture action
against - the following property: the real property located at 41079 Spring Hill Drive, Leetonia,

Columbiana County, Ohio; Parcel Numbers: 16-01867.028 and 16-01867.009.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 9 of 10. PagelD #: 737

4, Pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of Criminal Procedure,
Defendant consents that the forfeiture of the above-described properties will become final as to
him upon the Court’s entry of the Preliminary Order of Forfeiture.

5. The following properties also were named for forfeiture in the Indictment (R. 1)
returned in this case:

a.) 2014 Cadillac ATS All Wheel Drive, VIN: 1G6AGSRX1E0166213. RYAN P.
SHERIDAN purchased the vehicle on or about May 9, 2017, and it presently is titled to a family
member of RYAN P: SHERIDAN.

b.) Jaeger LeCoultre Master Grand Tradition Tourbillon watch. The Jaeger
LeCoultre reference number is Q1662510 and the Serial Number is 2736883. RYAN
SHERIDAN purchased the watch on or about April 24, 2017, for $41,580.00.

As part of this Agreement, the USAO releases its forfeiture action against these
properties. Particularly, the USAO agrees that it will not seek the seizure/forfeiture of the
properties based upon information known to the USAO on the date of the execution of this
Agreement as it relates to this investigation.

6. Destruction. Also as part of this Agreement, Defendant agrees to the destruction
— by the custodial agency(ies) — of the following items:

a.) Approximately 250-300 boxes containing business records, patient medical
documents, and employee files seized on or about October 18, 2017, pursuant to the execution of
federal search warrant(s) at: (i) 41079 Spring Hill Drive, Leetonia, Columbiana County, Ohio;
(ii) 45 N. Canfield Niles Road, Youngstown, Ohio; (iii) 25 N. Canfield Niles Road, Youngstown,

Ohio; and, (iv) the Braking Point Recovery Center located in White Hall, Ohio.
Case: 4:19-cr-00056-BYP Doc #: 118 Filed: 10/04/19 10 of 10. PagelD #: 738

b.) Approximately 10 boxes containing patient information seized on or about
October 18, 2017, pursuant to the execution of a federal search warrant at a location on Stark

Drive, Austintown, Ohio.

Justin E. Herdman
U.S. Attorney, Northern District of Ohio

Ryan P. Sheridan
Defendant Assistant United Stgt@s Attorney, N.D. Ohio
Carl B. Stokes U4. Court House
801 West Superior Avenue, Suite 400

Cleveland, Ohio 44113
LBP tk § Lips 216.622.3743

Damian A. Billak James.Morford@usdoj.gov
Attorney for Ryan P. Sheridan

6715 Tippecanoe Road

Building F, Suite 100

Canfield, Ohio 44406

330.702.2000

dbillak@billaklaw.com

 

 

Date: October 4, 2019

10
